Title: To Thomas Jefferson from Stephen Cathalan, Jr., 14 October 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Marseilles the 14th. October 1807
                        
                        on Receipt of your Respected & allways well come favor of the 29th. last June, (the 18th. Sepbr. ulto.) I
                            sent an abstract of your Paragraph to Messrs. Jourdan & fils of Tain, relative to their Last Supply of wine, with
                            my candid & Friendly Reproachs, & to the exact quality you Desire;— I beg your Refference to their answer here
                            Inclosed, of the 1st. Inst. by which you will observe that this year
                            they have not any such & worth to be sent to you. I Informed whether Mr. Sasserno of Nice the Same you was acquainted with, was still Livîng, & being assured he was, I mentioned him your
                            friendly Recollection of him, of the wine you had tasted while at Nice &c. &c. & your desire he should
                            procure you one hundred say 100 Btles. of that same quality, as you have pointed it to me; which he has procured seven
                            years old, & I having Received it I have shipped, with the other articles you asked me, as per Invoice & bill of
                            Loading here Inclosed, on the Ship Fabiûs of Philadelphia Andrew Cole Master
                            Bound for Philada. to the address of the Collector of the Custom there; the
                            whole amounting to ƒ466.—which I have posted on your Debit; hopping they will reach you Safe, in Good order & of the Best quality;
                        having only this vessel ready for the U.S. & none for the Cheasapeak or new york, I Judged proper of not
                            missing this opportunity; I observe you have not asked any oil, it
                            is probable you preffer florence or lucca olive oil; I have added however some new olives, &c. hopping you will
                            find them acceptable;
                        here Inclosed a Letter for you from Mr. Vor. Sasserno himself; as Nice is but a small Port for Commerce, in which
                            any american natives would wish to Reside as Consels, he could be usefull in that Capacity, and find him self much honored
                            to Receive Your Commission as Such; 
                  Poor Mrs. Blake arived & died before your said favor reached me direct via Boston;
                            She was arived on the 9th. august, & in a such Low State of health, that it was to be apprehended She would End her Life into this
                            Lazareto, She had her 
                            on the 23d. august;— Tho’ I did not know She was or would be recommended to me, I offered on that Same day to Mr. Gabrîac (to whom She was recommended by her husband, they being previously acquainted together while in Boston) to be introduced to her by him, but it appeared she declined my visit; I have regretted of being unable to render her any Services, except the Last one a
                            few days after, at her funeral!
                        a Letter from Mr. & Mrs. Barlow, Introducing her to me & family, was 3 Weeks after found in her Papers
                            & Sent to me by Mr. Gabrc. who takes Care of her young Daughter, whom I have Seen Since;
                        I hope you are Convinced of the high respect, attention & Civilities, I, my Daughter, mother &a.
                                we bear & will shew for all the persons you will be so kind as to
                            Recommend me;
                        The Letter from your Cook Jullien was Carefully, on Receipt forwarded to his Brother & here Inclosed his
                            answer to him.
                        I agree with you, Sir, that after 40 years of Service to your Country, in which you rendered them Emminent
                            ones & you will continue to do in their Behalf, untill your present term you have fixed to Retire in March 1809. it will
                            be time for you to Enjoy of the felicity of being near your Dear amiable Daughter & your Eight grand Children, in your
                            Farms & with your Books; Tho’ no [more] at the head of the executive, I doubt not
                            that your Successor, will Study to follow your Good examples & the plans traced by you, but will also request your Good
                            advices and opinion in many delicate Circumstances, & that many hours in 24 will be Still employed by you, in your Closet, to
                            write on the future wellfare and happiness of the U.S. & mankind for future ages;
                        may a General Peace & Sincere friendship Soon take place on Both hemispheres, & I hope this happy event
                            may take place before the epocka of March 09; how Should I with my
                            family be happy to Receive, a few months after, an other kind visit from you, in Company of Some of your Grand children!
                            the great Partiality you retain for Marseilles, is very honorable for this Place, from Such a Precious observer & Good
                            Judge & your young Companions travellers under your tuition & Good patronage, will acquire Great & usefull
                            knowledge, in the Journey you Intend to undertake; it is with Great Pleasure we observe you enjoy a very good health, &
                            we beg the allmighty to preserve you with it, during many Years, & that in the winter of 1809 a 1810 I will have the
                            honor of seing you here again; no doubt that since the year 1787 my hairs have turned Gray, I have Lost a great part of
                            them, my health however Continue to be tolerably Good; I have the honor to be with Great Respect my Dear Sir 
                  Your most
                            obedient & ever Gratefull Servant
                        
                            Stephen Cathalan
                            
                        
                    